ICJ_116_ArmedActivities_COD_UGA_2016-12-06_ORD_01_NA_00_EN.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


          ACTIVITÉS ARMÉES
     SUR LE TERRITOIRE DU CONGO
(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


        ORDONNANCE DU 6 DÉCEMBRE 2016




                 2016
          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


         ARMED ACTIVITIES
  ON THE TERRITORY OF THE CONGO
 (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


           ORDER OF 6 DECEMBER 2016

                        Mode officiel de citation :
               Activités armées sur le territoire du Congo
            (République démocratique du Congo c. Ouganda),
       ordonnance du 6 décembre 2016, C.I.J. Recueil 2016, p. 1135




                            Official citation :
             Armed Activities on the Territory of the Congo
            (Democratic Republic of the Congo v. Uganda),
         Order of 6 December 2016, I.C.J. Reports 2016, p. 1135




                                                            1108
                                             No de vente:
ISSN 0074-4441                               Sales number
ISBN 978-92-1-157303-9

                                  6 DÉCEMBRE 2016

                                   ORDONNANCE




              ACTIVITÉS ARMÉES
         SUR LE TERRITOIRE DU CONGO
(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




               ARMED ACTIVITIES
        ON THE TERRITORY OF THE CONGO
 (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                  6 DECEMBER 2016

                                        ORDER

                                                                    1135




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2016                                        2016
                                                                            6 December
                            6 December 2016                                 General List
                                                                              No. 116


             ARMED ACTIVITIES
      ON THE TERRITORY OF THE CONGO
   (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                ORDER


Present: 
         President Abraham ; Vice‑President Yusuf ; Judges Owada,
         Bennouna,    Cançado     Trindade,    Greenwood,    Xue,
         Donoghue, Gaja, Sebutinde, Bhandari, Robinson,
         Crawford, Gevorgian ; Registrar Couvreur.
  


  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 31, 44, paragraph 1, and 48 of the Rules of Court,
   Having regard to the Order of 11 April 2016, whereby the Court
extended to 28 September 2016 the time-limit for the filing, by the Demo-
cratic Republic of the Congo, of a Memorial on the reparations which it
considers to be owed to it by the Republic of Uganda, and for the filing,
by the Republic of Uganda, of a Memorial on the reparations which it
considers to be owed to it by the Democratic Republic of the Congo ;

  Having regard to the Memorials duly filed by the Democratic Republic
of the Congo and the Republic of Uganda within the time-limit thus
extended ;

                                                                       4

                   armed activities (order 6 XII 16)                   1136

  Whereas, during a meeting held by the President of the Court on
22 November 2016 with the Agents of the Parties, the Co-Agent of the
Democratic Republic of the Congo suggested that a maximum time-limit
of twelve months be fixed for the preparation of the Parties’ Counter-­
Memorials ; whereas the Agent of the Republic of Uganda, referring to
the period of fourteen months which the Democratic Republic of the
Congo had had at its disposal for the preparation of its Memorial, and to
the need for his country to translate that extremely voluminous pleading,
requested a time‑limit of sixteen months for the preparation of his Gov-
ernment’s Counter-­Memorial ; and whereas the Co-Agent of the Demo-
cratic Republic of the Congo, whilst recalling that almost eleven years
had passed since the delivery of the Judgment of 19 December 2005 and
that the victims had since been waiting, indicated that he deferred to the
decision of the Court ;
  Taking account of the views of the Parties, and conscious of the need
to rule on the question of reparations without undue delay,
  Fixes 6 February 2018 as the time-limit for the filing, by each Party, of
a Counter-­Memorial responding to the claims presented by the other
Party in its Memorial ; and
  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this sixth day of December, two thousand
and sixteen, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Demo-
cratic Republic of the Congo and the Government of the Republic of
Uganda, respectively.

                                           (Signed) Ronny Abraham,
                                                       President.
(Signed) Philippe Couvreur,
               Registrar.



  Judge Cançado Trindade appends a separate opinion to the Order of
the Court.

 (Initialled) R.A.
(Initialled) Ph.C.




                                                                          5


